Exhibit SYSTEMAX REPORTS FOURTH QUARTER AND FULL YEAR 2008 RESULTS Net sales grow 6% in fourth quarter to a record $812.7 million; excluding the effect of exchange rates, sales up 11% PORT WASHINGTON, NY, March 3, 2009 – Systemax Inc. (NYSE:SYX) today announced financial results for the fourth quarter and full year ended December 31, 2008. Financial highlights for the quarter ended December 31, 2008: · Consolidated net sales grew 6% to a record $812.7 million in U.S. dollars. Excluding the effect of exchange rate changes, sales would have grown 11%. · North American technology product sales grew 18% to a record $540.7 million in U.S. dollars.Excluding the effect of exchange rate changes, sales would have grown over 19%. · European technology product sales were $216.9 million in U.S. dollars, a 14% decline.Excluding the effect of exchange rate changes, sales would have declined by only 2%. · Gross profit reached a record $116.9 million and gross margin was 14.4%. · Operating income was $15.8 million and operating margin was 1.9%. · Net income was $10.0 million, or $0.27 per diluted share. · Cash and cash equivalents grew over 58% to $116 million during the quarter; undrawn line of credit remains at $120 million; total debt outstanding is $2.2 million and represents capital leases. · Common stock repurchases were 246,900 shares for $2.4 million or an average price of $9.67 per share. Financial highlights for the year ended December 31, 2008: · Net sales grew 9% to a record $3.0 billion, driven by growth in both technology products and industrial products.Excluding the effect of exchange rate changes, sales would have grown 8%. · North American technology product sales grew 14% to a record $1.9 billion in U.S. dollars.Excluding exchange rate changes, sales would have grown 14%. · European technology product sales grew 1% to a record $940.6 million in U.S. dollars.Excluding exchange rate changes, sales would have been flat. · Gross profit reached a record $464.1 million and gross margin was 15.3%. · Operating income was $83.4 million and operating margin was 2.7%. · Net income was $52.8 million, or $1.41 per diluted share. · Common stock repurchases were 475,301 shares for $5.8 million or an average price of $12.25 per share. Richard Leeds, Chairman and Chief Executive Officer, said, “Systemax reported solid financial results despite the challenging economic climate, which significantly impacted spending on information technology and industrial products, in both the business to business and consumer markets.Fourth quarter Technology Products revenues grew over 6%.We are particularly pleased with performance in North America, which delivered a very strong quarter with over 19% growth, excluding exchange rate changes, driven primarily by our successful CompUSA business.Our ability to move quickly and flexibly to capture value in the retail delivery chain and deliver it to consumers through our recognized businesses, including TigerDirect and CompUSA, helped drive this impressive top-line growth.” Gilbert Fiorentino, Chief Executive of Systemax’s Technology Products business said, “During the quarter, we selectively lowered prices and offered special freight incentives to attract new customers, grow market share and position the Company for continued growth when the business environment improves.While this had a short-term impact on gross margins, we believe it will position us very well with a larger customer base when consumer spending returns.” “In addition to freight and margin concessions, we have been making aggressive investments in the retail side of our business as well as the web and technology infrastructure to capture market. While the addition of CompUSA’s retail operations increased our spend in selling, general and administrative expenses, the enhancements we have made to our online and in-store operations continue to drive results, both in terms of revenue growth and positive customer feedback.
